DETAILED ACTION
Drawings
The Examiner acknowledges that the Applicant’s amendments to claim 7 resolves the previous drawings objection. Therefore, the previous drawings objection has been withdrawn.
Claim Rejections - 35 USC § 112
The Examiner acknowledges that the Applicant’s amendment to claim 7 resolves the previous rejection of claim 7 under 35 USC 112(b). Therefore, the previous rejection of claim 7 under 35 USC 112(b) has been withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email from Agent Leong Lei dated 06/10/2021 (See attached).
The application has been amended as follows: 
Claim 7 (currently amended): The pixel arrangement structure according to claim 
Allowable Subject Matter
Claims 1, 2 and 7-11 are allowed.
The following is an Examiner's statement of reasons for allowance:
Regarding claim 1, none of the prior art teaches, suggests, alone or in combination, a pixel arrangement structure where a contour edge of each of the first sub-pixel and the second sub-pixel has three concave angles, the three concave angles of the contour edge of the first sub-pixel are respectively opposite to vertexes of three third sub-pixels adjacent to the first sub-pixel; and the three concave angles of the contour edges of the second sub-pixel are respectively opposite to vertexes of three third sub-pixels adjacent to the second sub-pixel along with the other limitations of claim 1. 
Citation of Pertinent Prior Art
Fig. 2 of Lee et al. (US 20160064458) teaches where a contour edge of each of the first sub-pixel and the second sub-pixel has three concave angles. The prior art does teach the feature of the three concave angles of the contour edge of the first sub-pixel are respectively opposite vertexes of three third subpixels adjacent to the first subpixel and the three concave angles of the contour edge of the second sub-pixel are respectively opposite to vertexes of three third sub-pixels adjacent to the second sub-pixel along with the other limitations of claim 1.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EKA/

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891